Exhibit (a)(3) ING VARIABLE PORTFOLIOS, INC. ARTICLES SUPPLEMENTARY ING VARIABLE PORTFOLIOS, INC., a Maryland corporation registered as an open-end investment company under the Investment Company Act of 1940, as amended, and having its principal office in the State of Maryland in Baltimore City, Maryland (hereinafter called the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland (the “Department”) that: FIRST: The total number of shares of stock that the Corporation has authority to issue is ten billion, nine hundred million (10,900,000,000) shares of Capital Stock with a par value of one-tenth of one cent ($.001) per share, having an aggregate par value of ten million, nine hundred thousand dollars ($10,900,000). SECOND:At its December 11, 2008 meeting and pursuant to the authority expressly vested in it by Section Second (8) of the Corporation’s Articles of Amendment and Restatement (the “Charter”), the Board of Directors (the “Board”) of the Corporation, acting in accordance with Section 2-105(c) of the Maryland General Corporation Law (the “MGCL”), adopted resolutions classifying and designating one hundred million (100,000,000) authorized and unissued shares of undesignated Capital Stock of the Corporation, as additional shares of the following Class (as defined below) (but not increasing the aggregate number of authorized shares or the aggregate par value): Name of Class Shares Allocated ING Russell Large Cap Index Portfolio – Class I 100,000,000 THIRD: The shares designated and classified in Article SECOND of these Articles Supplementary, shall have the preferences, rights, powers, restrictions, limitations, qualifications and terms and conditions of redemption as set forth in Section Second (6) of, and elsewhere in, and shall be subject to all provisions of, the Charter. FOURTH: Immediately prior to the classification of the additional Capital Stock as set forth in Article SECOND, the total number of shares of each authorized class of Capital Stock that the Corporation had authority to issue was as follows: Name of Series Name of Class of Series Number of Shares Allocated ING BlackRock Global Science and Technology Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 ING Global Equity Option Portfolio Class S 100,000,000 ING International Index Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 ING Lehman Brothers U.S. Aggregate Bond Index Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 ING Morningstar U.S. Growth Index Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 ING Opportunistic LargeCap Growth Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 ING Opportunistic LargeCap Value Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 2 Name of Series Name of Class of Series Number of Shares Allocated ING Russell Global Large Cap Index 85% Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 ING Russell Large Cap Index Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 ING Russell Mid Cap Index Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 ING Russell Small Cap Index Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 ING U.S. Government Money Market Portfolio Class I 1,000,000,000 Class S 1,000,000,000 Class S2 1,000,000,000 ING VP Index Plus LargeCap Portfolio Adviser Class 100,000,000 Class I 200,000,000 Class S 100,000,000 ING VP Index Plus MidCap Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 3 Name of Series Name of Class of Series Number of Shares Allocated ING VP Index Plus SmallCap Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 ING VP Small Company Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 ING WisdomTree Global High-Yielding Equity Index Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 for a total of seven billion, seven hundred million (7,700,000,000) shares designated and classified into separate classes of Capital Stock, with three billion, two hundred million (3,200,000,000) remaining undesignated and unclassified. FIFTH: Immediately following the classification and designation of the additional Capital Stock set forth in Article SECOND, the total number of shares of each authorized class of Capital Stock that the Corporation has authority to issue is as follows: Name of Series Name of Class of Series Number of Shares Allocated ING BlackRock Global Science and Technology Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 ING Global Equity Option Portfolio Class S 100,000,000 ING International Index Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 4 Name of Series Name of Class of Series Number of Shares Allocated ING Lehman Brothers U.S. Aggregate Bond Index Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 ING Morningstar U.S. Growth Index Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 ING Opportunistic LargeCap Growth Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 ING Opportunistic LargeCap Value Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 ING Russell Global Large Cap Index 85% Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 ING Russell Large Cap Index Portfolio Adviser Class 100,000,000 Class I 200,000,000 Class S 100,000,000 ING Russell Mid Cap Index Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 5 Name of Series Name of Class of Series Number of Shares Allocated ING Russell Small Cap Index Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 ING U.S. Government Money Market Portfolio Class I 1,000,000,000 Class S 1,000,000,000 Class S2 1,000,000,000 ING VP Index Plus LargeCap Portfolio Adviser Class 100,000,000 Class I 200,000,000 Class S 100,000,000 ING VP Index Plus MidCap Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 ING VP Index Plus SmallCap Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 ING VP Small Company Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 ING WisdomTree Global High-Yielding Equity Index Portfolio Adviser Class 100,000,000 Class I 100,000,000 Class S 100,000,000 6 for a total of seven billion, eight hundred million (7,800,000,000) shares designated and classified into separate classes of Capital Stock, with three billion, one hundred million (3,100,000,000) shares remaining undesignated and unclassified. IN WITNESS WHEREOF, the Corporation has caused these Articles Supplementary to be signed in its name on its behalf by its authorized officers who acknowledge that these Articles Supplementary are the act of the Corporation, that to the best of their knowledge, information and belief, all matters and facts set forth herein relating to the authorization and approval of these Articles Supplementary are true in all material respects and that this statement is made under the penalties of perjury. WITNESS: ING Variable Portfolios, Inc. /s/ Theresa K. Kelety /s/ Todd Modic Name: Theresa K. Kelety, Esq. Name: Todd Modic Title: Secretary Title: Senior Vice President Dated:
